Citation Nr: 0940968	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-32 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD) prior to February 22, 
2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD from February 22, 2006.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) prior to June 10, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on May 26, 2009, 
which vacated a January 2007 Board decision and remanded the 
issues on appeal for additional development.  It is 
significant to note that the Court also found error in VA not 
having adjudicated the issue of entitlement to a total rating 
based upon individual unemployability (TDIU), but that VA 
records show entitlement to TDIU was established in an August 
2007 rating decision effective from June 10, 2006.  See Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a 
TDIU, whether expressly raised by Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased 
compensation).  There is no evidence of any notice of 
disagreement from that determination; however, in light of 
the Court's instructions as to the TDIU claim the Board finds 
the issue of entitlement to TDIU prior to June 10, 2006, must 
be specifically adjudicated.  There is also no indication 
that the Court found error in the Board's grant of an 
effective date from February 22, 2006, for the award of a 
70 percent rating for PTSD and as the effective date has been 
assigned by a February 2007 rating decision the Board finds 
the issues most appropriate for appellate review are as 
provided on the title page of this decision.

The issues remaining on appeal initially arose from a January 
2002 rating decision by the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
established service connection for PTSD and assigned a 
10 percent rating effective from May 8, 2001.  A subsequent 
February 2002 rating decision granted an increased 30 percent 
rating for PTSD effective from May 8, 2001.  In a May 2006 
rating decision the RO granted an increased 70 percent rating 
effective from March 9, 2006, and subsequently an effective 
date for a 70 percent PTSD rating was awarded from February 
22, 2006, by the Board.  

In June 2005, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The Board notes that documents dated in September 2007 assert 
that the adjudication of the Veteran's claim involved clear 
and unmistakable error (CUE).  That document was apparently 
submitted by S.R., who identifies himself as a certified 
trauma specialist and PTSD expert.  A review of the record 
reveals that S.R. is not authorized to represent the Veteran 
before VA; therefore, his statements may not be attributed to 
the Veteran for the purpose of raising a claim.  It is also 
significant to note that there is no final rating or Board 
decision in this case on the matters addressed in the 
September 2007 documents upon which a CUE claim may be 
adjudicated.  This matter is referred to the RO for any 
action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2009 order the Court vacated a January 2007 Board 
decision as to the increased rating issues on appeal, in 
essence, for adjudication of entitlement to TDIU for the 
purpose of aiding judicial economy.  No specific errors in 
the actual findings of the Board's decision were identified.  
As noted in the introduction section above an August 2007 
rating decision had previously established entitlement to 
TDIU.  Although the Court was apparently unaware of the award 
of TDIU, as a result of its having vacated the entire 
January 2007 Board decision the issues on appeal must be 
reviewed with consideration of all evidence and applicable 
law, to include entitlement to TDIU prior to June 10, 2006, 
and whether the criteria for a 100 percent rating for PTSD 
have been met.  

The evidence of record includes additional information 
provided in the Veteran's March 2007 application for TDIU.  
VA records show that TDIU was established, at least in part, 
upon evidence in that application indicating the Veteran had 
taken an early retirement due to PTSD.  The Veteran has not 
waived agency of original jurisdiction review of that 
evidence.  See 38 C.F.R. § 20.1304 (2009).  

It is significant to note that in correspondence dated in 
July 2006 the Veteran asserted that an effective date for his 
70 percent rating should have been awarded at least from 
October 27, 2005.  The Board further notes that in a VA Form 
21-4142 (JF) the Veteran identified treatment for depression 
by private physicians Drs. K. and L. and that he reported he 
had requested copies of their treatment records without 
response.  The RO requested the records in January 2003, but 
also received no response.  These records, if they can be 
obtained, may assist the Veteran in substantiating his claim 
for an earlier staged rating.  Therefore, the Board finds the 
case must be remanded for additional development.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the Veteran was provided VCAA notice by 
correspondence dated in November 2005 and March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and/or non-VA, who have 
treated him for an acquired psychiatric 
disorder pertinent to the issues 
remaining on appeal.  He should be 
specifically requested to provide 
either copies of the treatment records 
from Drs. K. and L. or to provide 
authorization for VA to make another 
attempt to assist him in obtaining 
these records.  Appropriate efforts 
should be taken to obtain all pertinent 
VA treatment records generated since 
the case was last before the Board.

After the Veteran has signed the 
appropriate releases, all identified 
pertinent records should be obtained 
and associated with the claims folder.  
All attempts to procure records should 
be documented in the file.  If these 
records cannot be obtained, a notation 
to that effect should be inserted in 
the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal 
including the initial rating and TDIU 
claim should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) and be afforded the opportunity 
to respond.  The SSOC should includes a 
citation to 38 C.F.R. §§ 3.340, 3.341, 
and 4.16 (2009) and a discussion of how 
those regulations affects VA's decision 
with regard to entitlement to a TDIU 
prior to June 10, 2006.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


